Citation Nr: 0911905	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), to include whether service connection can be 
granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
January 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the Veteran's 
application to reopen the claim for service connection for 
PTSD.  

The claim for service connection for PTSD was previously 
denied by the RO in January 2004.  Although the RO apparently 
reopened this claim in the July 2007 statement of the case, 
the Board must independently consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

In August 2007, the Veteran withdrew his claim for 
entitlement to retroactive pension benefits.  See 38 C.F.R. 
§ 20.204 (2008).  The Veteran submitted additional statements 
in June 2008, after issuance of the most recent supplemental 
statement of the case; however,  hose statements are 
duplicative of statements already of record and need not be 
referred to the RO.  38 C.F.R. §§ 19.37, 20.1304.  


FINDINGS OF FACT

1.  In January 2004, the RO denied service connection for 
PTSD.  The Veteran did not appeal.  

2.  Evidence relevant to the claim for service connection for 
PTSD received since the January 2004 decision, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; it 
is not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran did not engage in combat during service, 
there is no corroboration or verification of the occurrence 
of the Veteran's claimed stressors and the diagnosis of PTSD 
has not been related to a confirmed stressor.


CONCLUSIONS OF LAW

1.  The January 2004 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence relevant to the claim for service connection 
for PTSD received since the RO's final decision is new and 
material; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In January 2004, the RO denied service connection for PTSD as 
there was no medical evidence relating PTSD to service and 
there was no evidence of a combat stressor or that he was 
exposed to more than ordinary stress inherent in service in a 
combat zone.  Thus, this decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claim for service connection for PTSD as it is 
"new" within the meaning of 38 C.F.R. § 3.156.  Prior to 
the January 2004 rating decision, the evidence of record did 
not contain any information about a stressful event during 
the Veteran's service.  The new evidence, however, includes 
additional VA treatment records for PTSD and several 
statements in which the Veteran described his claimed 
stressors.  The Board further finds that this evidence is 
material as it raises a reasonable possibility of 
substantiating the claim since it contains descriptions of 
stressful events necessary to establish a claim for PTSD.  As 
new and material evidence has been presented, the claim is 
reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for PTSD has been received, this claim is 
reopened.  

The Board will address the issue of entitlement to service 
connection for PTSD on the merits.  The Veteran has been 
provided the pertinent laws and regulations regarding service 
connection and has been given the opportunity to review the 
evidence of record and submit arguments in support of his 
claim.  Those arguments have focused on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Thus, the Veteran is not prejudiced by the 
Board's also addressing the merits.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).   


Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Initially, the Board acknowledges that the Veteran has 
received a medical diagnosis of PTSD attributed to combat.  
See May 2004 private treatment record from Dr. S.H.B. and VA 
treatment record dated September 2005.  However, the Board is 
unable to accept the diagnosis as based upon a confirmed 
stressor because the preponderance of the evidence is against 
a finding that the Veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain credible evidence which confirms his account of in-
service stressors.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).


Although the Veteran has claimed that he received a campaign 
medal for combat, the Veteran's DD 214 and military personnel 
records do not support his contention.  The record shows that 
the Veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  In 
addition, although the Veteran's personnel records show that 
he received combat training, the Veteran served as a radio 
operator and an office machine repairman during his tour in 
Vietnam.  Thus, there are no recognized military citations or 
other supportive evidence that the Veteran actually engaged 
in combat.  West v. Brown, 7 Vet. App. 70, 76 (1994).  His 
military occupational specialty does not, of itself, denote 
combat exposure.  The Board finds, therefore, that he is not 
a veteran of combat.  Accordingly, under 38 C.F.R. 
§ 3.304(f), the occurrence of claimed stressors not related 
to combat must be supported by credible evidence.

In multiple statements, the Veteran described several 
stressful events during service.  His statements, however, 
lacked the details necessary to verify the stressors' 
occurrences.  In November 2006 and December 2006 statements, 
the Veteran described being shelled with mortar rounds while 
disembarking from a plane at Cam Ranh Bay when he entered 
Vietnam and being attacked by snipers on the way to Chu Lai.  
He also described passing a warehouse of servicemen in 
coffins waiting for processing in Chu Lai, coming under 
attack during the Tet offensive in Chu Lai, coming under 
sniper fire in Nha Trang, and seeing numerous injured 
personnel at a medical location.  These events were said to 
have occurred from August 1967 to September 1967.  In a May 
2007 statement, the Veteran stated that his stressor was not 
from the Tet offensive, but from an attack in preparation of 
the offensive.  In March 2007, the U.S. Army and Joint 
Services Records Research Center (JSRRC) made a formal 
finding that the record lacked sufficient information to 
verify any inservice stressful event and all efforts to 
obtain the needed information were exhausted.  

Although the Veteran's personnel records show that he served 
in Vietnam from October 1967 to January 1968, there is no 
evidence of record, aside from the Veteran's own statements, 
confirming that the claimed events actually occurred.  

The record includes diagnoses of PTSD; however, the Board 
concludes that the preponderance of the evidence is against a 
finding that the Veteran engaged in combat with the enemy 
while on active duty and that there is no independent 
corroboration of his reported in-service stressors.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim for PTSD; the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b).

Notice and Assistance

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard, 4 Vet. App. at 392 (1993).

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2006.  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  In this case, VA need not 
obtain an examination as the evidentiary record does not show 
that the Veteran's current PTSD is associated with an 
established event, injury, or disease in service or otherwise 
associated with military service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.

Service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


